DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 9 has been cancelled.

Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10, 16, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,822,385 in view of Kirchhofer et al. (U.S. Patent Application Publication 20140212431).
	The ‘385 claims are directed to EGF(A) derivatives containing EGF(A) peptide analogues of SEQ ID NO: 1 having the substitutions of the instant claims.  The derivatives have fatty acid groups attached to the EGF(A) peptide analogue.  See claim 1 for 301Leu and substituting 312Lys as in instant claim 1.  See at least claim 5 for the limitations in instant claim 8.  See at least claim 8 for the limitation in instant claims 10 and 21.  See at least claim 14 for the limitations in instant claim 20.  See at least claim 26 for the limitation in instant claim 22.  The ‘385 claims are not directed to pharmaceutical compositions (such as liquid formulation, see instant claims 2 and 23) and having a divalent cation (such as calcium chloride, see instant claims 3-4 and 24-25).   
Kirchhofer et al. discloses PCSK9-binding polypeptides based on the LDL-R EGF(A) domain and pharmaceutical compositions thereof.  See at least abstract, claims, Figure 2, and SEQ ID NO: 1. EGF52, EGF59, EGF 66, and EGF75 have Leu at position 301 of instant SEQ ID NO: 1.  Kirchhofer et al. discloses liquid compositions of the EGF(A) analogues in the presence of calcium (a divalent cation).  EGF52, EGF59, EGF 66, and EGF75 are disclosed.  See Example 3 and Table 3.  CaCl2 was used.  (See instant claim 4.)  Buffer was also present.  (See instant claim 6.) 1 µg/ml EGF(A) and 1 mM CaCl2 (i.e. approximately 40 µg/ml Ca++) is approximately 40 equivalents of divalent cation based on the concentration ratio as set forth in the specification.  (See instant claims 5 and 26.)
It would have been obvious to formulate the ‘385 EGF(A) analogues in a liquid formulation with a divalent cation such as calcium chloride as taught by Kirchhofer et al.   One would have been motivated to do so in order to further characterize their binding properties or improve binding as taught by Kirchhofer et al.  
Applicant has acknowledged this rejection and has presented no arguments.  Applicant has not submitted a properly executed terminal disclaimer.

Claims 1-6, 8, 10, 16, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 12-15, and 19-20 of copending Application No. 17/024,264 in view of Kirchhofer et al. (U.S. Patent Application Publication 20140212431).
	The ‘264 claims are directed to EGF(A) derivatives containing EGF(A) peptide analogues of SEQ ID NO: 1 having the substitutions of the instant claims.  The derivatives have fatty acid groups attached to the EGF(A) peptide analogue.  See claims 8 and 10 for 301Leu and substituting 312Lys as in instant claim 1.  See at least claim 10 for the limitations in instant claim 8.  See at least claim 14 for the limitations in instant claims 10 and 21.  The ‘264 claims are not directed to pharmaceutical compositions (such as liquid formulation, see instant claims 2 and 23) and having a divalent cation (such as calcium chloride, see instant claims 3-4 and 24-25).   
Kirchhofer et al. discloses PCSK9-binding polypeptides based on the LDL-R EGF(A) domain and pharmaceutical compositions thereof.  See at least abstract, claims, Figure 2, and SEQ ID NO: 1. EGF52, EGF59, EGF 66, and EGF75 have Leu at position 301 of instant SEQ ID NO: 1.  Kirchhofer et al. discloses liquid compositions of the EGF(A) analogues in the presence of calcium (a divalent cation).  EGF52, EGF59, EGF 66, and EGF75 are disclosed.  See Example 3 and Table 3.  CaCl2 was used.  (See instant claim 4.)  Buffer was also present.  (See instant claim 6.) 1 µg/ml EGF(A) and 1 mM CaCl2 (i.e. approximately 40 µg/ml Ca++) is approximately 40 equivalents of divalent cation based on the concentration ratio as set forth in the specification.  (See instant claim 5.)
It would have been obvious to formulate the ‘264 EGF(A) analogues in a liquid formulation with a divalent cation such as calcium chloride as taught by Kirchhofer et al.   One would have been motivated to do so in order to further characterize their binding properties or improve binding as taught by Kirchhofer et al. 
This is a provisional nonstatutory double patenting rejection.
Applicant has acknowledged this rejection and has presented no arguments.  Applicant has not submitted a properly executed terminal disclaimer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 17-18, and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, step (iv) recites “obtaining an EGF(A) derivative.”  This step does not clearly refer back to step (iii) as step (iii) does not indicate that an EGF(A) derivative is formed.  The claim is indefinite because it is ambiguous.
Claim 29 has been amended to be in independent form.  The claim is now directed to a method for preparing an EGF(A) derivative selected from the group consisting of I-X.  However, claim 29, step (i), recites providing an EGF(A) peptide analogue that is not limited to the EGF(A) peptide analogues of I-X.  Claim 29, step (ii), recites providing a substituent that is not limited to the substituents of I-X.  This is confusing and implies that the claim is missing synthetic steps to get to the desired EGF(A) derivative products of  I-X.  That is, according to the claim language, any EGF(A) peptide analogue could be used and any substituent could be attached where appropriate chemical reaction(s) or synthetic steps (not recited in the claim) result in the EGF(A) derivative products of  I-X.  This does not appear to be what applicant intended.  For example, in the method of claim 29 with respect to the EGF(A) derivative product X, the EGF(A) peptide analogue should be SEQ ID NO: 105 and the substituent should be HOOC-(CH2)14-CO-gGlu-2xADO where the substituent is attached at both positions 324K and 333K.  See Example 153 at pages 199-200 and Table 4 at page 212 for Example 153.  However, this is not what the claim says.  The claim is improperly structured and can be considered as being incomplete for omitting essential steps.

Applicant’s arguments are not persuasive.  Claim 29 fails to include essential elements and steps.

Claims 11-15, 17-18, and 29-35 are interpreted that the final product obtained  have calcium ions and/or divalent cations present as the calcium ions and divalent cations are not specifically removed by the method steps.

Claims 7 and 19 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Amending claim 11 as follows would place claims 11-15 and 17-18 in condition for allowance:
Claim 11. A method for preparing an EGF(A) derivative comprising the steps of 
i. providing an EGF(A) peptide analogue of SEQ ID NO: 1 comprising amino acid 301Leu, an amino acid substitution of 312Lys, and up to six additional amino acid substitutions, wherein SEQ ID NO: 1 corresponds to amino acids 293-332 of the EGF(A) domain of the LDL-R,
ii. providing a substituent comprising at least one fatty acid group,
iii. attaching said substituent to the EGF(A) peptide analogue in the presence of a divalent cation to form an EGF(A) derivative, and
iv. obtaining the EGF(A) derivative.

Amendment claims 29-35 as follows would place them in condition for allowance:

Claim 29.  A method for preparing an EGF(A) derivative selected from the group consisting of I-X:
[PLEASE INSERT THE STRUCTURES OF I-X AS RECITED IN PRESENT CLAIM 29, omitted here for brevity]
comprising the step of:
(i) attaching the substituent 4-HOOC-(C6H4)-O-(CH2)10-CO-gGlu-2xADO to amino acids 21 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 32 to obtain the EGF(A) derivative of (I),
(ii) attaching the substituent HOOC-(CH2)16-CO-gGlu-2xADO to amino acid 20 of the EGF(A) peptide analogue of SEQ ID NO: 76 to obtain the EGF(A) derivative of (II), 
(iii) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 21 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 32 to obtain the EGF(A) derivative of (III),
(iv) attaching the substituent 4-HOOC-(C6H4)-O-(CH2)10-CO-gGlu-2xADO to amino acids 21 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 98 to obtain the EGF(A) derivative of (IV),
(v) attaching the substituent 4-HOOC-(C6H4)-O-(CH2)10-CO-gGlu to amino acids 21 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 98 to obtain the EGF(A) derivative of (V),
(vi) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 21 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 98 to obtain the EGF(A) derivative of (VI),
(vii) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 36 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 78 to obtain the EGF(A) derivative of (VII),
(viii) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 36 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 104 to obtain the EGF(A) derivative of (VIII),
(ix) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 32 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 72 to obtain the EGF(A) derivative of (IX), or
(x) attaching the substituent HOOC-(CH2)14-CO-gGlu-2xADO to amino acids 32 and 41 of the EGF(A) peptide analogue of SEQ ID NO: 105 to obtain the EGF(A) derivative of (X),
wherein the attaching occurs in the presence of a divalent cation.

30.  The method according to claim 29, wherein the method comprises a step of purifying the EGF(A) peptide analogue prior to attachment to the substituent and the purification step is performed in the presence of a divalent cation.
31. The method according to claim 30, wherein the purification step is performed in the presence of calcium ions.
32. The method of claim 29, wherein the divalent cation is calcium ion.
33. The method according to claim 32, wherein the concentration of calcium ion is 0.5-50 equivalents of the EGF(A) peptide analogue.
34. The method according to claim 32, wherein pH is increased to above 10 when the attachment is performed.
35.  The method of claim 33, wherein the concentration of calcium ion is 1.0-40, 2.0-30, 2.0-40 or 5.0-25 equivalents of the concentration of the EGF(A) peptide analogue.

The EGF(A) derivatives of I-X correspond to Examples 31, 95, 128, 133, 143, 144, 150, 151, 152, and 153, respectively.  Basis for the suggested claim language comes from these examples and Table 4 where the attachment site(s) have been changed to reflect the amino acid position(s) in the corresponding SEQ ID NOS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa